Name: 90/67/EEC: Commission Decision of 9 February 1990 setting up an Advisory Committee on the Protection of Animals Used for Experimental and Other Scientific Purposes
 Type: Decision
 Subject Matter: information technology and data processing;  environmental policy;  research and intellectual property;  EU institutions and European civil service;  European Union law
 Date Published: 1990-02-20

 Avis juridique important|31990D006790/67/EEC: Commission Decision of 9 February 1990 setting up an Advisory Committee on the Protection of Animals Used for Experimental and Other Scientific Purposes Official Journal L 044 , 20/02/1990 P. 0030 - 0031 Finnish special edition: Chapter 15 Volume 9 P. 0172 Swedish special edition: Chapter 15 Volume 9 P. 0172 *****COMMISSION DECISION of 9 February 1990 setting up an Advisory Committee on the Protection of Animals Used for Experimental and Other Scientific Purposes (90/67/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Whereas Council Directive 86/609/EEC of 24 November 1986 on the approximation of laws, regulations and administrative provisions of the Member States regarding the protection of animals used for experimental and other scientific purposes (1), and in particular Article 22 (3) thereof, provides that the Commission shall set up a permanent consultative committee in which the Member States shall be represented; Whereas the aim of the Directive is to ensure that where animals are used for experimental or other scientific purposes the laws, regulations and administrative provisions in the Member States for their protection are harmonized so as to avoid affecting the establishment and functioning of the common market, in particular by distortions of competition or barriers to trade; Whereas, in order to achieve this aim, the Directive states, inter alia, that any risk of duplication of experiments should be avoided; whereas the Commission should therefore be assisted by a permanent advisory committee in organizing an exchange of appropriate information in the field of experiments on live animals; Whereas, more generally, the Commission will be able to respond effectively to questions raised by the application of the Directive only if it is assisted by experts who are specialists in the field of animal experiments and who have considerable experience of administrative practices and regulations in the Member States; Whereas the Committee should be given a legal form on the basis of the experience gained within the Commission's departments on the subject of consultative committees, HAS DECIDED AS FOLLOWS: Article 1 There shall be attached to the Commission an Advisory Committee on the Protection of Animals Used for Experimental and Other Scientific Purposes (hereinafter referred to as 'the Committee'). Article 2 The task of the Committee shall be to assist the Commission in organizing the exchange of appropriate information as provided for in Article 22 (3) of Directive 86/609/EEC and to assist the Commission with other matters raised by the application of that Directive. Article 3 Each Member State shall be represented on the Committee by two officials from the national authority referred to in Article 6 of Directive 86/609/EEC responsible for verifying that the provisions of the Directive are properly carried out. In those Member States where more than one authority has been designated for this purpose the Member State shall indicate to the Commission from which of the authorities the two representatives should be chosen. Members of the Committee shall be at liberty on any occasion and at their own discretion to nominate a suitably qualified expert from within their own authority to act for them at any given meeting. Article 4 A representative of the Commission shall chair the meetings of the Committee. The Commission shall also provide secretarial services for the Committee and its working groups and shall organize their work. Article 5 The term of office of members of the Committee shall be five years. Their appointments may be renewed. After the expiry of the five-year period, members of the Committee shall remain in office until they are replaced or until their appointments are renewed. A member's term of office may be terminated before the expiry of the five-year period by resignation or death or at the request of the national authority which nominated him. In such cases the national authority in question, after consulting the Commission, shall nominate a replacement for the remaining part of the term of office. Members shall not be remunerated for their services. A list of members shall be published by the Commission for information purposes in the Official Journal of the European Communities. Article 6 The Committee may establish working groups to assist in the discharge of its duties. Working groups shall report back to the Committee on the subjects remitted to them by the Committee. Article 7 The Committee and its working groups shall meet at the headquarters of the Commission or any other venue when convened by the Commission. Representatives of the Commission departments concerned shall take part in meetings of the Committee and its working groups. The chairman and/or the Commission may invite any person with special qualifications in any subject on the agenda to take part in an expert capacity in the deliberations of the Committee or of the working groups referred to in Article 6. Article 8 No vote shall be taken on the discussions of the Committee and its working groups. Where the advice requested is given with the unanimous approval of its members the Committee shall draw up common conclusions. In the absence of unanimous approval, the different positions taken in the course of discussions will be entered in a report drawn up under the responsibility of the Commission. When seeking the opinions of the Committee or of its working groups the Commission may set a time limit by which such opinions shall be given. Article 9 Without prejudice to the provisions of Article 214 of the Treaty, when the chairman or the Commission informs the members of the Committee that the opinion requested or the matter raised is of a confidential nature, members of the Committee shall be under an obligation not to disclose information which has come to their knowledge through the work of the Committee, or its working groups. In such cases, only Committee members and representatives of the Commission departments concerned may be present at the meetings. Done at Brussels, 9 February 1990. For the Commission Carlo RIPA DI MEANA Member of the Commission (1) OJ No L 358, 18. 12. 1986, p. 1.